Citation Nr: 0602148	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  94-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for hypertension beginning August 19, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty for training from January 
1967 to June 1967, and on regular active duty from January 
1991 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for hypertensive vascular disease, 
effective February 27, 1992 (based on the date entitlement 
first arose, pursuant to 38 C.F.R. § 3.400).  The veteran 
filed a timely appeal of the initial evaluation assigned.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for 
hypertension for separate periods of time, from February 27, 
1992, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of this appeal, a September 2004 Board 
decision determined that the veteran's hypertension did not 
meet the criteria for the assignment of an evaluation greater 
than 10 percent for the period from February 27, 1992 to 
August 18, 2003.  In the same decision, the Board remanded 
the issue of entitlement to a rating increase for 
hypertension for the period following August 19, 2003 for 
additional evidentiary development.  Following this 
development, the RO confirmed the 10 percent rating for 
hypertension in an August 2005 decision.  The case was 
returned to the Board in October 2005 and the veteran now 
continues his appeal. 

FINDINGS OF FACT

For the period from August 19, 2003, to the present, the 
objective evidence of record does not demonstrate that the 
veteran's hypertension manifested by a diastolic pressure 
that is predominantly 110 or more, or systolic pressure that 
is predominantly 160 or more.  There are no objective 
findings of other physical abnormalities determined to be 
associated with his hypertension.


CONCLUSION OF LAW

For the period from August 19, 2003, to the present, the 
criteria for an evaluation greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in September 2001.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records showing his current psychiatric state have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

The Board notes that in a January 2006 written brief, the 
veteran's representative contended that the VA examination 
conducted in August 2005 was inadequate for rating purposes 
and was not in compliance with the Board's remand 
instructions of September 2004 because the examiner concluded 
that there was no end organ damage without conducting an ECG, 
an echocardiogram, or a stress test to determine his 
metabolic equivalents (METs).  The representative notes that 
the criteria contained in 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2005), for rating hypertensive heart disease 
contemplate METs and contends that these must be considered 
to fairly adjudicate the veteran's claim, and therefore the 
case should be remanded for an ECG, an echocardiogram, and a 
stress test to determine his METs.  The Board finds no defect 
in the examination report in question as the examining 
physician has reviewed the veteran's claims file and is 
qualified to present his opinion that there is no end organ 
damage associated with hypertension.  Furthermore, the 
criteria of Diagnostic Code 7007 pertain to hypertensive 
heart disease and is not applicable to the issue on appeal, 
which solely addresses the current level of impairment 
associated with hypertensive vascular disease, which is rated 
under Diagnostic Code 7101.  In this regard, the Board 
observes that the veteran's prior claim of entitlement to 
service connection for heart disease as secondary to 
hypertension was denied in a final rating decision dated in 
August 2003.  Therefore, no remand for additional evidentiary 
development is required.

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101,

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less 
than 90mm.
Note 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the 
condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005)

The objective medical evidence pertinent to period of August 
19, 2003, to the present consists of VA examination and 
treatment reports that show diastolic pressures no higher 
than 90 and systolic pressures no higher than 142.  The 
veteran's hypertension was controlled with medication.  A May 
2005 VA examination report shows that the examining physician 
found no evidence of end organ damage related to hypertension 
following his review of the veteran's medical history.

Applying the aforementioned facts to the provisions of 
Diagnostic Code 7101, the Board finds that the veteran's 
elevated systolic and diastolic blood pressure readings 
associated with his hypertension have not met the criteria 
for a 20 percent evaluation for the period from August 19, 
2003, to the present.  His claim for a rating increase in 
excess of 10 percent is therefore denied.

The Board also finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the period from August 19, 2003, to the present.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
notes that the veteran's hypertension alone, has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating above 10 percent for hypertension for the 
time period at issue.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As increased evaluation in excess of 10 percent for 
hypertension for the period from August 19, 2003 to the 
present is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


